      Case: 1:19-cv-02481 Document #: 1 Filed: 04/12/19 Page 1 of 10 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
MICHELLE MCNEILL,                                     )
on behalf of plaintiff and a class,                   )
                                                      )
                       Plaintiff,                     )
                                                      )
               vs.                                    )
                                                      )
MILLER AND STEENO, P.C.,                              )
RESURGENT CAPITAL SERVICES, L.P.,                     )
and LVNV FUNDING, LLC;                                )
                                                      )
                       Defendants.                    )

                                COMPLAINT – CLASS ACTION

                                        INTRODUCTION
       1.      Plaintiff Michelle McNeill brings this action to secure redress from unlawful

credit and collection practices engaged in by defendants Miller and Steeno, P.C. (“M&S”),

Resurgent Capital Services, L.P. (“Resurgent”), and LVNV Funding, LLC (“LVNV”). Plaintiff

alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

       2.      The FDCPA broadly prohibits unfair or unconscionable collection methods,

conduct which harasses or abuses any debtor, and the use of any false or deceptive statements in

connection with debt collection attempts. It also requires debt collectors to give debtors certain

information. 15 U.S.C. §§1692d, 1692e, 1692f and 1692g.

       3.      In enacting the FDCPA, Congress found that: “[t]here is abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a).

       4.      Because of this, courts have held that “the FDCPA's legislative intent emphasizes




                                                 1
       Case: 1:19-cv-02481 Document #: 1 Filed: 04/12/19 Page 2 of 10 PageID #:2



the need to construe the statute broadly, so that we may protect consumers against debt collectors'

harassing conduct.” and that “[t]his intent cannot be underestimated.” Ramirez v. Apex Financial

Management LLC, 567 F.Supp.2d 1035, 1042 (N.D.Ill. 2008).

        5.     The FDCPA encourages consumers to act as "private attorneys general" to

enforce the public policies and protect the civil rights expressed therein. Crabill v. Trans Union,

LLC, 259 F.3d 662, 666 (7th Cir. 2001).

        6.     Plaintiff seeks to enforce those policies and civil rights which are expressed

through the FDCPA, 15 U.S.C. §1692 et seq.

                                 VENUE AND JURISDICTION
        7.     This Court has jurisdiction under 15 U.S.C. §1692k (FDCPA), 28 U.S.C. §1331

and 28 U.S.C. §1337.

        8.     Venue and personal jurisdiction in this District are proper because:

               a.      Defendants’ collection activities and communications impacted plaintiff

                       within this District;

               b.      Defendants do or transact business within this District.

                                               PARTIES
        9.     Plaintiff Michelle McNeill is an individual who resides in the Northern District

of Illinois.

        10.    Defendant M&S is a law firm with 10 attorneys organized as a Missouri

corporation with offices at 11970 Borman Drive, Suite 250, St. Louis, MO 63146.

        11.    M&S is engaged in the business of using the mails and telephone to collect

consumer debts owed to others.

        12.    M&S has a web site on which it lists practice areas including “Creditors Rights

and Collections.” (https://millersteeno.com/areas-of-practice/creditors-rights-and-collections/)

The web site states that “Miller & Steeno handles collection cases for Missouri, Illinois,

Tennessee and Arkansas.”


                                                  2
         Case: 1:19-cv-02481 Document #: 1 Filed: 04/12/19 Page 3 of 10 PageID #:3



          13.   M&S is a debt collector as defined in the FDCPA.

          14.   Defendant LVNV is a limited liability company organized under Delaware law

with offices at 6801 S. Cimarron Rd., Ste. 424-J, Las Vegas, NV 89113. It does business in

Illinois. Its registered agent and office is Illinois Corporation Service Company, 801 Adlai

Stevenson Drive, Springfield, IL 62703.

          15.   Defendant LVNV is engaged in the business of purchasing, or claiming to

purchase, allegedly defaulted debts originally owed to others and incurred for personal, family or

household purposes.

          16.   Defendant LVNV pays an average of less than ten cents on the dollar for the
debts.

          17.   Defendant LVNV then attempts to collect the purchased debts by legal

proceedings and having debt collectors dun consumers.

          18.   Defendant LVNV is the plaintiff in more than 10,000 collection lawsuits per year.

          19.   Defendant LVNV regularly uses the mails and telephones in the process of

collecting the debts it purchases.

          20.   The sole source of income of LVNV is liquidation of consumer debts it purchases.

          21.   Defendant LVNV is a “debt collector” as defined in the FDCPA.

          22.   Defendant Resurgent is a limited partnership entity organized under Delaware law

with offices at 55 Beattie Place, Ste. 110, Greenville, SC 29601. It does business in Illinois. Its

registered agent and office is Illinois Corporation Service Company, 801 Adlai Stevenson Drive,

Springfield, IL 62703.

          23.   Defendant Resurgent operates a collection agency.

          24.   Defendant Resurgent holds one or more collection agency licenses.

          25.   Defendant Resurgent uses the mails and telephones to collect debts originally

owed to other entities.

          26.   Defendant Resurgent is a debt collector as defined in the FDCPA.


                                                 3
      Case: 1:19-cv-02481 Document #: 1 Filed: 04/12/19 Page 4 of 10 PageID #:4



       27.     All collection activities complained of herein were conducted at the direction of

Resurgent, pursuant to the relationship described below.

       28.     Notwithstanding the substantial volume of collection activity in which it engages,

LVNV claims that it has no employees. (Statement of Material Facts filed as document no. 69 in

Randall v. Nelson & Kennard, 2:09-cv-00387 (D.Ariz., filed Aug. 9, 2010)).

       29.     All actions taken in the name of LVNV are in fact taken by Resurgent, pursuant to

a written agreement and power of attorney that LVNV has executed in favor of Resurgent.

(Statement of Material Facts filed as document no. 69 in Randall v. Nelson & Kennard, 2:09-cv-

00387 (D.Ariz., filed Aug. 9, 2010)).
       30.     Defendant LVNV has stated on its Web site, www.lvnvfunding.com, that “LVNV

Funding purchases portfolios of both domestic (U.S.) and international consumer debt from

credit grantors including banks, finance companies, and other debt buyers. As the new owner of

any debt purchased from the original creditor or from another debt buyer, LVNV Funding’s name

may appear on a customer’s credit bureau, or in a letter from a collection agency if the account is

delinquent.”

       31.     Defendant LVNV has also stated on its Web site that “All capital markets and

business development activities are handled internally, while the management of purchased

assets is outsourced to a third-party specializing in the management of these types of consumer

assets, Resurgent Capital Services LP (Resurgent). Resurgent is a manager and servicer of

domestic and international consumer debt portfolios for credit grantors and debt buyers, and has

been hired by LVNV Funding to perform these services on its behalf. Resurgent, a licensed debt

collector, may perform these activities directly, or in many cases, will outsource the recovery

activities to other specialized, licensed collection agencies. If you are a customer, please direct

your inquiries to the firm currently working your account.”

       32.     The above statements continue to describe the relationship between LVNV and

Resurgent.


                                                  4
      Case: 1:19-cv-02481 Document #: 1 Filed: 04/12/19 Page 5 of 10 PageID #:5



       33.     Defendants Resurgent and LVNV are under common ownership and management.

Both are part of the Sherman Financial Group.

       34.     On information and belief, based on the Resurgent web site and statements in the

Statement of Material Facts filed as document no. 69 in Randall v. Nelson & Kennard, 2:09-cv-

00387 (D.Ariz., filed Aug. 9, 2010), defendant Resurgent directed the collection activity

complained of herein even though it was taken in the name of LVNV.

                                                FACTS
       35.     Defendants have been attempting to collect from plaintiff an alleged credit card

debt incurred, if at all, for personal, family or household purposes.
       36.     Arrow Financial Services LLC, now defunct, obtained a judgment against plaintiff

on such debt in Illinois state court in 2009.

       37.     Arrow obtained thousands of judgments, many of which remain unsatisfied.

       38.     In late 2018 and 2019, M&S, acting on behalf of LVNV and at the direction of

Resurgent, sent plaintiff court documents stating that the debt had been purchased by LVNV,

that M&S represented LVNV, and seeking various remedies, including substitution of LVNV for

Arrow Financial Services LLC and post-judgment collection proceedings.

       39.     LVNV claims to have purchased a large number of debts and judgments

previously owned by Arrow Financial Services LLC.

       40.     LVNV acquired some but not all of the debts and judgments of Arrow.

       41.     Resurgent collects and directs collection activities with respect to such debts and

judgments.

       42.     Plaintiff appeared in McHenry County Circuit Court on February 7, 2019, a date

provided in the court documents, and discussed the case with an attorney sent by M&S.

       43.     This is a common scenario with respect to judgments that LVNV allegedly

acquired from Arrow.

       44.     M&S did not send plaintiff a “notice of debt” as required by 15 U.S.C. §1692g,


                                                  5
      Case: 1:19-cv-02481 Document #: 1 Filed: 04/12/19 Page 6 of 10 PageID #:6



within 5 days thereafter, or indeed at any time through the end of March 2019.

       45.     Plaintiff was thereby deprived of her right to seek verification of the debt.

       46.     Plaintiff has never seen an actual assignment of any debt or judgment from Arrow

to LVNV.

       47.     In addition, any notice of debt sent by M&S would have to provide the current

balance claimed by defendants.

       48.     On information and belief, such omission of a “notice of debt” was common with

respect to judgments that LVNV allegedly acquired from Arrow.

                                        COUNT I – FDCPA
       49.     Plaintiff incorporates paragraphs 1-48.

       50.     Defendants violated 15 U.S.C. §1692g, by failing to send the notice of debt

required by that section.

       51.     Section 1692g provides:

               § 1692g. Validation of debts

               (a) Notice of debt; contents. Within five days after the initial communication
               with a consumer in connection with the collection of any debt, a debt
               collector shall, unless the following information is contained in the initial
               communication or the consumer has paid the debt, send the consumer a
               written notice containing--

                            (1) the amount of the debt;

                            (2) the name of the creditor to whom the debt is owed;

                         (3) a statement that unless the consumer, within thirty days after
                       receipt of the notice, disputes the validity of the debt, or any portion
                       thereof, the debt will be assumed to be valid by the debt collector;

                         (4) a statement that if the consumer notifies the debt collector in
                       writing within the thirty-day period that the debt, or any portion
                       thereof, is disputed, the debt collector will obtain verification of the
                       debt or a copy of a judgment against the consumer and a copy of such
                       verification or judgment will be mailed to the consumer by the debt
                       collector; and

                         (5) a statement that, upon the consumer's written request within the
                       thirty-day period, the debt collector will provide the consumer with
                       the name and address of the original creditor, if different from the

                                                  6
      Case: 1:19-cv-02481 Document #: 1 Filed: 04/12/19 Page 7 of 10 PageID #:7



                        current creditor.

                (b) Disputed debts. If the consumer notifies the debt collector in writing
                within the thirty-day period described in subsection (a) that the debt, or any
                portion thereof, is disputed, or that the consumer requests the name and
                address of the original creditor, the debt collector shall cease collection of the
                debt, or any disputed portion thereof, until the debt collector obtains
                verification of the debt or a copy of a judgment, or the name and address of
                the original creditor, and a copy of such verification or judgment, or name
                and address of the original creditor, is mailed to the consumer by the debt
                collector. Collection activities and communications that do not otherwise
                violate this title may continue during the 30-day period referred to in
                subsection (a) unless the consumer has notified the debt collector in writing
                that the debt, or any portion of the debt, is disputed or that the consumer
                requests the name and address of the original creditor. Any collection
                activities and communication during the 30-day period may not overshadow
                or be inconsistent with the disclosure of the consumer's right to dispute the
                debt or request the name and address of the original creditor.

                (c) Admission of liability. The failure of a consumer to dispute the validity of
                a debt under this section may not be construed by any court as an admission
                of liability by the consumer.

                (d) Legal pleadings. A communication in the form of a formal pleading in a
                civil action shall not be treated as an initial communication for purposes of
                subsection (a).

                (e) Notice provisions. The sending or delivery of any form or notice which
                does not relate to the collection of a debt and is expressly required by the
                Internal Revenue Code of 1986 [26 USCS §§ 1 et seq.], title V of Gramm-
                Leach-Bliley Act [15 USCS §§ 6801 et seq.], or any provision of Federal or
                State law relating to notice of data security breach or privacy, or any
                regulation prescribed under any such provision of law, shall not be treated as
                an initial communication in connection with debt collection for purposes of
                this section.

                                     CLASS ALLEGATIONS
        52.     Plaintiff brings this claim on behalf of a class, pursuant to Fed.R.Civ.P. 23(a)

and 23(b)(3).

        53.     The class consists of (a) all individuals (b) with whom M&S communicated,

other than through service of pleadings and motions, (c) in connection with a debt that LVNV

allegedly acquired from Arrow (d) and who were not sent a “notice of debt” within 5 days

thereafter, (e) where the communication occurred at any time during a period beginning one year

prior to the filing of this action and ending 21 days after the filing of this action.


                                                   7
        Case: 1:19-cv-02481 Document #: 1 Filed: 04/12/19 Page 8 of 10 PageID #:8



         54.      On information and belief, the class is so numerous that joinder of all members

is not practicable. A review of court dockets indicates that there are about 100 cases in Cook

County alone where M&S undertook to collect on behalf of LVNV a judgment originally

obtained by Arrow.

         55.    There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are whether defendants engage in a practice of not sending

“notices of debt” and whether such practice violates the FDCPA.

         56.    Plaintiff’s claim is typical of the claims of the class members. All are based on
the same factual and legal theories.

         57.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation.

         58.    A class action is superior for the fair and efficient adjudication of this matter, in

that:

                a.      Individual actions are not economically feasible.

                b.      Members of the class are likely to be unaware of their rights;

                c.      Congress intended class actions to be the principal enforcement

                        mechanism under the FDCPA.

         WHEREFORE, the Court should enter judgment in favor of plaintiff and against

defendants for:

                        i.      Statutory damages;

                        ii.     Attorney’s fees, litigation expenses and costs of suit;

                        iii.    Such other and further relief as the Court deems proper.




                                               /s/ Daniel A. Edelman
                                               Daniel A. Edelman

                                                   8
    Case: 1:19-cv-02481 Document #: 1 Filed: 04/12/19 Page 9 of 10 PageID #:9



Daniel A. Edelman
Cathleen M. Combs
David Kim
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com




                                       9
        Case: 1:19-cv-02481 Document #: 1 Filed: 04/12/19 Page 10 of 10 PageID #:10



                                           NOTICE OF LIEN AND ASSIGNMENT
        Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount
as a court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                                       /s/ Daniel A. Edelman
                                                       Daniel A. Edelman



Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)


T:\35969\Pleading\Complaint_Pleading.wpd




                                                         10
